FILED
                             NOT FOR PUBLICATION                              MAR 19 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DALJIT SINGH,                                     No. 13-71320

               Petitioner,                        Agency No. A097-122-688

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Daljit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) denial of his motion to reopen removal

proceedings to reapply for asylum, withholding of removal, and protection under

the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion

to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We review de

novo claims of due process violations. Larita-Martinez v. INS, 220 F.3d 1092,

1095 (9th Cir. 2000). We deny the petition for review.

      The BIA did not abuse its discretion when it denied Singh’s motion to

reopen as untimely because the motion was filed over four years after the BIA’s

final decision, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to demonstrate

changed country conditions in India to qualify for an exception to the time

limitations for a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii), Najmabadi, 597

F.3d at 991-92 (BIA did not abuse discretion where petitioner failed to introduce

material evidence); see also Cano-Merida v. INS, 311 F.3d 960, 965-66 (9th Cir.

2002) (no abuse of discretion where motion to reopen did not establish prima facie

eligibility for CAT relief). We reject Singh’s contention that the BIA failed to

consider the new evidence he submitted.

      Finally, we reject Singh’s contention that the BIA violated his due process

rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process challenge); Larita-Martinez, 220 F.3d at 1095-96

(petitioners must overcome presumption that agency reviewed all evidence).

      PETITION FOR REVIEW DENIED.


                                          2                                    13-71320